DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-16, 18-21 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (US 8696717).
Rock et al. disclose an assembly or guide system for an implantable device including: a collet or first component 70 arranged to act as a clamp and a coupling or second component 50 arranged to engage an outer surface of and interact with the first component to restrict or prevent movement of said first component when clamped (Figs. 1E-2D, col 3, lines 39-67 and cols. 4-7).
Regarding claims 2-6 and 18-21, referring now to FIGS. 2A-2D, Rock et al. disclose the proximal region of the first component or collet 70 to have an actuating portion in the form of wings 76 and sections or jaws or flexible fingers 72a positioned at a distal region of the first component, arranged on either side of a hinge region or living hinge defined by the neck portion of collet 70.  Rock et al. also disclose a locking mechanism in the form of coupling or second component or locking collar 50 to restrict or prevent opening of the distal jaw portion when the locking mechanism is activated (i.e., engages the outer surface of the first component).  Regarding claim 20, coupling 50 has a distal portion which is enlarged or ballooned or “approximately spherical” in that a sphere could be drawn to encompass most of the distal portion. 
Regarding claim 3, collet 70 is hollow and has an axial opening 74 extending therethrough. 
Regarding claim 7, the hinge region of collet 70 is interpreted to mean the neck portion and the beginning of groove 77, the hinge region extending perpendicular to a longitudinal axis of collet 70 (Fig. 1E). 

Regarding claim 14, the overall size of the Rock et al. guide system is determined by the anatomical characteristics of a patient.    
	
Claim(s) 2, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 20090254093 A1). 
White et al. disclose a guide system 200 including: a first component (204, 205, 206) arranged to act as a clamp and a second component (212) arranged to interact with the first component to restrict or prevent movement of said first component when clamped.
Regarding claim 2, the first component (204, 205, 206) is arranged to act as a clamp, the first component including an actuating portion (208, 210) and at least one jaw portion (Fig 7), the actuating and jaw portions arranged on either side of the hinge region (interpreted to mean both hinges 207), the actuating portion being positioned at a proximal region of the first component and a distal jaw portion being positioned at a distal region of the first component, wherein the distal region includes a locking mechanism to restrict or prevent opening of the distal jaw portion when the locking mechanism is activated or deployed (para [0052]).
Regarding claim 3, the first component comprises a proximal region, the proximal region including an actuating portion and a proximal jaw portion (220, Fig. 7A) formed by the walls of said first component, the proximal region further comprising a cavity defined by the walls of said first component between the actuating portion and proximal jaw portion and wherein the cavity permits access to a distal region of the first component.
Regarding claims 2, 4-6, 10 and 14, the first component includes an actuating portion and a jaw portion, each of the actuating portion and the jaw portion including opposing arms arranged on either side of a hinge region (interpreted to mean both hinges 207) (Fig. 7A).
Regarding claim 7, the hinge region is oriented substantially perpendicular to the longitudinal axis of the first component (Figs. 7 and 8).

Regarding claim 12, the jaw portion acts as a latch mechanism due to the resiliency of the material of the jaws and the force applied by the securing member 202 when fully threaded to post 219 (para [0052]). 
Regarding claim 13, the latch mechanism has a plurality of locking positions defined by the extent of threaded engagement between securing member 202 and post 219. 
Regarding claims 14, 18 and 19, arms or gripping portion or flexible fingers 220 are substantially the same length (Fig. 8).
Regarding claim 20, first component further comprises a portion between the proximal region and the distal jaw portion which has an expanded or ballooned profile, wherein the profile is approximately spherical (Fig. 8).
Regarding claim 21, the second component or locking collar (200) is configured to be placed over the proximal region of the first component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20090254093 A1). 
White et al. disclose arms 220 can be made patient-specific but do not explicitly disclose varying their length. 
Regarding claim 17, although White et al. do not disclose varying the length, it would have been obvious to one of ordinary skill in the art to have tried various lengths based on a patient’s anatomical characteristics. ,
17 is rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 8696717). 
Rock et al. disclose varying the dimensions of saddle 78 of collet 70 (Fig. 2A) according to the flexure of wings 76.  Although Rock et al. do not specifically disclose varying the length of the arms of the distal jaw portion, it would have been obvious to try different lengths based on the size of housing 50 dictated by the specific anatomical characteristics of a patient. 

Response to Arguments
Applicant’s arguments have been considered and have been incorporated into this Office Action.  The rejections of claims 2, 14-16, and 18-21 over White et al. have not been overcome because White et al. disclose all elements of the claimed invention.   New grounds of rejection have been made in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 22, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775